 UNITED STEELWORKERS OF AMERICA425United Steelworkers of America,AFL-CIOandGeorgetown Steel Corporation.Case 11-CC-71May 19, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn December 2, 1970, Trial Examiner Melvin J.Welles issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin certain unfair labor practices alleged in the com-plaint and recommending that the complaint be dis-missed in its entirety, as set forth in the attached TrialExaminer's Decision. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision anda supporting brief. The General Counsel also filed amotion requesting permission to file supplementalmemorandum to General Counsel's brief in support ofexceptions and a supplemental memorandum. The Re-spondent filed a reply brief to the General Counsel'ssupplemental memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, the mo-tion,' and the entire record in the case, and herebyadopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it herebyis,dismissed in its en-tirety.'There being no objection by the Respondent to the General Counsel'smotion we hereby grant the motion We have duly considered the GeneralCounsel's supplemental memorandum and the Respondent's reply theretoin reaching our decision hereinTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Trial Examiner: This case, before meon a complaint issued September 11, and amended September21, 1970, based on charges filed August 21 and 23, 1970, washeard at Myrtle Beach, South Carolina, on September 30 andOctober 1, 1970. The complaint alleged that Respondent vi-olated Section 8(b)(4)(i) and (ii)(B) of the Act. Respondent's190 NLRB No. 80answer denied that it violated the Act. Counsel for the Gen-eral Counsel and for the Respondent filed briefs.Upon the entire record in the case, including my observa-tions of the demeanor of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESSOF THE EMPLOYERGeorgetown Steel Corporation, a Delaware corporation,has its principal office and place of business at Georgetown,South Carolina, where it is engaged in the manufacture ofsteel.During the past year, it both received and shippedgoods valued at more than $50,000 from and to points outsidethe State of South Carolina I find, as the complaint allegesand all parties agree, that Georgetown Steel Corporation isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaning ofSection2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The FactsGeorgetown Steel Corporation began operations July 1969.Since December 1969 it has been shipping its products over-seas from Georgetown, South Carolina. Until May 1970,these products were delivered from the plant to the pier byPhillips Trucking Company, a common carrier, then loadedby longshoremen employed by Palmetto Stevedoring Com-pany onto the ships. In April 1970, Georgetown Steel decidedto institute an arrangement on an experimental basis wherebyPhillips would deliver the steel to an open storage area on theGeorgetown Port Authority premises in anticipation of thearrival of a ship, in order to expedite loading. Normally, PortAuthority personnel and equipment would unload the trucksin such an arrangement, then reload the trucks for transportto the ship when it arrived. Port Authority SuperintendentWilliam Porter informed the Company's shipping foreman,Isaac Burch, that he had neither the men nor equipment tohandle such work but would requisition them Parsons, Presi-dent of Longshoremen's Local No. 1751, was asked by Burchif longshoremen could do this work, and he, too, said that hismen did not have the necessary equipment. On about May 9,Georgetown began using the new method, shipping the steelto the Port Authority on Phillips' trucks, then using its ownpersonnel and leased equipment to unload the steel from thetrucks, reload the steel on the trucks or on rail cars fordelivery to shipside when a ship arrived, and perform inciden-tal repair, marking, and banding work at the premises. Thismethod was used in the loading of six ships from May toAugust, as a supplement to the regularly used method ofdelivering the steel directly to the ship in Phillips' trucks.These six ships were also loaded in part by the regularmethod, and other ships, aboutninein number, were totallyloaded by the regular method during this period.About August 15, 1970, Respondent struck GeorgetownSteel Company About August 21, Respondent picketed theentrances to the Port Authority premises withsignsreading"This is a strike against Georgetown Steel. Unfair LaborPractices." President Jansen of Georgetown Steel then or-dered that the Georgetown Steel employees and rented equip-ment be withdrawn from the Port Authority premises TheCompany notified Respondent and the NLRB RegionalOffice by telegram that this had been done, and that theCompany did not plan to have any equipment or personnelat the premises thereafter The pickets were then withdrawn. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDThe next day, August 22, the Company arranged with Pal-metto to complete the job that had been performed up to thenby company employees. President Jansen testified that "theUnion's action [that is, its picketing August 20 and 21]precipitated our removing all equipment and personnel fromthe dock site area." When asked whether he "would havefinished the job using [his] own employees and equipment,which [he] had been using up to August 21, but for theUnion's picketing," Jansen replied "This is correct."On August 23, 1970, picketing ceased as a result of atemporary restraining order issued by District Judge Simons.On September 1, Judge Simons granted a temporary injunc-tion.On October 13, the Fourth Circuit affirmed the injunc-tion (75 LRRM 2524), ina per curtainopinion which did notdiscuss the legal issues or the merits other than to hold thatthe district court's finding of "reasonable cause" was not"clearly erroneous", and that there was no "abuse of discre-tion in granting the injunction."B Discussion and ConclusionsThe General Counsel contends that the picketing on andafter August 21, 1970, violated 8(b)(4)(i) and (ii)(B) becausethe Company had "permanently" removed all its employeesand equipment from the Port Authority premises by then,and the continued presence on the premises of the steel didnot suffice to make the premises a "normal place of business"of the Company. The General Counsel distinguishes theBoard's decision inAuburndale,'on the ground that here thestorage of steel was temporary, experimental, free,' sporadic,and of short duration, and the work performed by companyemployees was only an expedient until the Port Authoritycould supply men and equipment. Both at the hearing and inhis brief to me, the General Counsel did not concede that thepicketing at the Port Authority premises was legal untilGeorgetown Steel employees had been removed from thepremises; the complaint, however, alleges only that picketingthat occurred on and after August 22 (for 2 days) as unlawful.In a letter memorandum to the Fourth Circuit, the Board(by Assistant General Counsel Marcel Mallet-Prevost, onbehalf of the Regional Director) stated that prior to August21,while Georgetown Steel's employees were engaged inwork at the pier, "the picketing at such time was presump-tively lawful." I agree with the General Counsel that such astatement is not conclusive as far as I, or the Board, amconcerned. I do, however, regard the picketing before theGeorgetown Steel employees were removed from the prem-ises as wholly primary, and, on the evidence both at theinjunction proceeding and before me, as conforming to theMoore Dry Dock'criteria.Thus, my consideration of thelegality of the post-August 21 picketing is predicated on thelegality of the earlier picketing.United Steelworkersof America,177 NLRB No 108Except for a charge if steel was there for more than 30 daysSailors' Unionof thePacifzcAFL (MooreDryDock Co),92 NLRB 547,549The General Counsel,relying obviously on the argumentof Respondent'before Judge Simons, in the injunction pro-ceeding, claims that the legality of the picketing"must bemeasured against the findings ofAuburndale. . . ";that it"must stand or fall based on its[the Union's] conduct com-porting to the factual context of theAuburndalecase." I am,however,concerned with the legality of Respondent's picket-ing, as measured against Board law, not a single case to whichGeneral Counsel would confine me, and that would be soeven were Respondent now relying solely onAuburndale.Infact, in its brief to me Respondent does not even citeAuburn-dale.The General Counsel could not,of course,have knownthis, and cannot be faulted for arguing the applicability ofAuburndale.In any event,I viewAuburndaleas wholly inapposite tothe picketing that occurred between August 22 and 24. Itwould have relevance and significance had Georgetown Steelpermanently abandoned having the particular steel storedthere at that time processed for loading on the ship, or hadpermanently,for reasons unrelated to the strike or picketing,changed its method of operations from having the work doneby its own employees to having it done by an independentcontractor.Here, however, as I have indicated,the workwould have been done by Georgetown Steel employees, asPresident Jansen testified,but for the picketing by Respond-ent. If,at some future time, Georgetown Steel elected to storesteel at the Port Authority premises,and have the loadingand unloading of trucks performedby Port Authorityperson-nel or employees of a contractor such as Palmetto,then therewould be a real question whether the Union could picketthere;whether,as inAuburndale,the storage area was anintegral part of the Company's production process. Here wehave what in my view is a hornbook example of"struckwork."N.L.R.B.v.BusinessMachinesand OfficeApplianceMechanicsConferenceBoard,Local459, 228 F.2d 553 (C.A.2).But for the strike and picketing the work in questionwould concededly have been performed by Georgetown Steelemployees.It follows that the Union had the right to picketthe employees who had taken over that work,provided, aswas the case here, they took normal and reasonable safe-guards, this being a "common situs," to avoid enmeshingneutral employers in their dispute.That theyobserved thekind of safeguards the Board requires in these circumstancesis not questioned.In my view this case is squarely controlledby theBoard'sdecision inBreweryWorkers Union No. 8,International Unionof UnitedBrewery,Flour,Cereal, SoftDrink & DistilleryWorkers ofAmerica,AFL-CIO (Bert F.Williams, Inc.),148 NLRB 728,731-733.As I am persuadedthatRespondent has not violated Section 8(b)(4)(i) and(ii)(B), I issue the following recommended:ORDERThe complaintis dismissed in its entirety.'Respondent took the position there that the Board'sAuburndaledeci-sion established the legality of its picketing